DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-9, 11-13, 15-18, and 20 are currently pending. Claims 1, 11, and 20 are currently amended. 
Response to Arguments
Applicant’s arguments, see remarks, filed 9/21/21, with respect to the rejection(s) of claim(s) 1-3, 6-9, 11-13, 15-18, and 20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of art previously applied to now canceled dependent claims.
Specifically, applicant incorporated the limitations of canceled claims 4, 5, 10, into independent claim 1 and those of claims 14 and 19 into claim 11. These claims were previously rejected over Itoi in view of Abe (US 20170021674 A1) and Colombo (US 20060151078 A1) in separate combinations. Applicant’s arguments simply stated that the prior art does not disclose the claim limitations failing to provide specific arguments against the references of record in combination. As a result, the arguments were not found persuasive with respect to the prior art of record as a whole.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-9, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoi (US20130192732 A1, of record) in view of Abe (US 20170021674 A1, of record) and Colombo (US 20060151078 A1, of record).
	With respect to claim 1, Itoi teaches a tread for a tire comprising: a center rib formed by two circumferential main grooves extending along a tire circumferential direction in a center of a tread width direction (tread center part, P0004, shown unlabeled in Fig. 1, formed by grooves 130 and 150), each circumferential main groove being the same axial distance from a tire equatorial plane of the tread (grooves 130 and 150, Fig. 1, P0031); the center rib having a plurality of first main inclined grooves (first inclined groove 101) and a plurality of second main inclined grooves (second inclined groove 102), the first and second main inclined grooves being inclined oppositely with respect to the tire circumferential direction such that the main inclined grooves become distanced from the tire equatorial plane from trailing edges in (shown in Fig. 1), the trailing edges of the first main inclined grooves connecting with one circumferential main groove (groove 101 connects to groove 150, Fig. 1 ), while the trailing edges of the second main inclined grooves connect with the other circumferential main groove (groove 102 connects to groove 130, Fig. 1), the first and second main inclined grooves being arranged such that mutual leading edges thereof are disposed alternately in the tire circumferential direction (shown in Fig. 1 to alternate along the circumferential direction), extend axially beyond the tire equatorial plane (Fig. 1), and define two zigzag shaped central grooves along the tire circumferential direction (see annotated Fig. 1 below), one zigzag shaped central groove disposed on one side of the tire equatorial plane (see annotated Fig. 1 below, solid line) and the other zigzag shaped central groove disposed on an opposite side of the tire equatorial plane (see annotated Fig. 1 below, dashed line).
	Itoi fails to teach wherein each zigzag groove has a groove width in a range from 2.0 mm to 6.0 mm, being silent on this dimension. In the same field of endeavor, winter tires, Abe teaches a groove width of similar zigzag grooves being from 5 to 14mm (P0071, grooves 30, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the tread as taught above by choosing a width within the taught range in order to exert excellent on-ice performance (P0072).
	Itoi fails to teach wherein the first and second main inclined grooves radially outside of the zigzag grooves have a groove width in a range of 2.0 mm to 10.0 mm and a radial groove depth in a range of 2.0 mm to 10.0 mm, being silent on both of these dimensions. In the same field of endeavor, winter tires, Abe teaches a groove width of (P0071, grooves 30, Fig. 1) with a depth of 3 to 1 0mm (P0071).  It would have been obvious to one of ordinary skill in the art to modify the tread as taught above by choosing a width within the taught range in order to exert excellent on-ice performance (P0072).
Itoi as modified above fails to teach wherein the inclined transverse grooves have a groove width from 2.0 mm to 4.0 mm and a radial groove depth from 2.0 mm to 4.0 mm, being silent on both of these dimensions for all of the inclined transverse grooves. In the same field of endeavor, winter tires, Colombo teaches a groove width between 1.5 and 6mm and a groove depth between 2 and 10 mm (P0051). It would have been obvious to one of ordinary skill in the art to modify the tread as taught above by specifying these groove dimensions in order to improve traction (P0017).



    PNG
    media_image1.png
    637
    701
    media_image1.png
    Greyscale

Annotated Fig. 1 of Itoi
	With respect to claim 2, Itoi further teaches wherein each first main inclined groove intersects with between 3 and 6 second main inclined grooves with leading edges of each first main inclined groove being disposed at a different second main inclined groove (Fig. 1, 4 intersections).
	With respect to claim 3, Itoi further teaches wherein each second main inclined groove intersects with between 3 and 6 first main inclined grooves with leading edges of each second main inclined groove being disposed at a different first main inclined groove (Fig. 1, 4 intersections).
(Fig. 1).
	With respect to claim 7, Itoi further teaches wherein the first and second main inclined grooves form opposite angles with respect to the circumferential main grooves, the angles being between 56° and 76° and -56° and -76° (Fig. 2, P0043, angle theta 1 and phi 1 are for first main inclined groove, theta 1 60 to 90 degrees, phi 1 is 30 to 90 degrees, theta 2 and phi 2 measure the second main inclined grooves, theta 2 is -10 to -90 degrees, phi 2 is 0 to -90 degrees, all angles are with respect to the circumferential direction).
	With respect to claim 8, Itoi further teaches wherein the first and second main inclined grooves form equal and opposite angles with respect to the circumferential main grooves at trailing edges connecting to the circumferential main grooves (P0043, theta 1 and theta 2 can both be 60 degrees from the circumferential directon, but in opposite directions ).
	With respect to claim 9, Itoi further teaches further including a first shoulder rib and a second shoulder disposed adjacent the center rib, the first and second shoulder ribs including inclined transverse grooves extending axially outward from the circumferential main grooves (Fig. 1, land to the left of groove 130 and land to the right of groove 15, grooves 140 and 160 are the inclined transverse grooves ).
	With respect to claim 11, Itoi teaches a tread for a tire comprising: a center rib formed by two circumferential main grooves extending along a tire circumferential direction in a center of a tread width direction (tread center part, P0004, shown unlabeled in Fig. 1, formed by grooves 130 and 150), each circumferential main groove being the same axial distance from a tire equatorial plane of the tread (grooves 130 and 150, Fig. 1, P0031); the center rib having a plurality of first main inclined grooves (first inclined groove 101) and a plurality of second main inclined grooves (second inclined groove 102), the first and second main inclined grooves being inclined oppositely with respect to the tire circumferential direction such that the main inclined grooves become distanced from the tire equatorial plane from trailing edges in a tire rotational direction toward leading edges (shown in Fig. 1), the trailing edges of the first main inclined grooves connecting with one circumferential main groove (groove 101 connects to groove 150, Fig. 1 ), while the trailing edges of the second main inclined grooves connect with the other circumferential main groove (groove 102 connects to groove 130, Fig. 1), the first and second main inclined grooves being arranged such that mutual leading edges th'ereof are disposed alternately in the tire circumferential direction (shown in Fig. 1 to alternate along the circumferential direction), extend axially beyond the tire equatorial plane (Fig. 1), and define two zigzag shaped central grooves along the tire circumferential direction (see annotated Fig. 1 below), define a zigzag shaped central groove extending along the tire circumferential direction (see annotated Fig. 1 above), the zigzag shaped central groove being completely disposed on one side of the tire equatorial plane (see annotated Fig. 1 above, either of the dashed or solid lines).
Itoi fails to teach wherein each zigzag groove has a groove width in a range from 2.0 mm to 6.0 mm, being silent on this dimension. In the same field of endeavor, winter tires, Abe teaches a groove width of similar zigzag grooves being from 5 to 14mm (P0071, grooves 30, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the tread as taught above by choosing a width within the taught range in order to exert excellent on-ice performance (P0072).
Itoi as modified above fails to teach wherein the inclined transverse grooves have a groove width from 2.0 mm to 4.0 mm and a radial groove depth from 2.0 mm to 4.0 mm, being silent on both of these dimensions for all of the inclined transverse grooves. In the same field of endeavor, winter tires, Colombo teaches a groove width between 1.5 and 6mm and a groove depth between 2 and 10 mm (P0051). It would have been obvious to one of ordinary skill in the art to modify the tread as taught above by specifying these groove dimensions in order to improve traction (P0017).
	With respect to claim 12, Itoi further teaches wherein each first main inclined groove intersects with between 3 and 6 second main inclined grooves with leading edges of each first main inclined groove being disposed at a different second main inclined groove (Fig. 1, 4 intersections).
	With respect to claim 13, Itoi further teaches wherein each second main inclined groove intersects with between 3 and 6 first main inclined grooves with leading edges of each second main inclined groove being disposed at a different first main inclined groove (Fig. 1, 4 intersections).
With respect to claim 15, Abe  further teaches a groove width of similar inclined grooves being from 5 to 14mm (P0071, grooves 30, Fig. 1) with a depth of 3 to 1 0mm (P0071).  It would have been obvious to one of ordinary skill in the art to modify the exert excellent on-ice performance (P0072).
	With respect to claim 16, Abe further teaches linear zig zag grooves (Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the tread as taught above by swapping linear grooves for the curved ones to generate high traction performance on snow (P0022). 
	With respect to claim 17, Itoi further teaches wherein the first and second main inclined grooves form opposite angles with respect to the circumferential main grooves, the angles being between 50° and 70° and -50° and -70° (Fig. 2, P0043, angle theta 1 and phi 1 are for first main inclined groove, theta 1 60 to 90 degrees, phi 1 is 30 to 90 degrees, theta 2 and phi 2 measure the second main inclined grooves,theta 2 is -10 to -90 degrees, phi 2 is 0 to -90 degrees, all angles are with respect to the circumferential direction).
	With respect to claim 18, Itoi further teaches further including a shoulder rib disposed adjacent the center rib, the shoulder rib including inclined transverse grooves extending axially outward (Fig. 1, land to the left of groove 130  grooves 140 are the inclined transverse grooves ).
	With respect to claim 20, Itoi further teaches further including a second shoulder rib disposed adjacent the center rib on an opposite axial side of the center rib from the first shoulder rib  (Fig. 1, land to the right of groove 15, grooves 160 are the inclined transverse grooves )., the second shoulder rib including inclined transverse grooves (shown in Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741